173 So. 2d 687 (1965)
Antonio U. SANCHEZ and Jose Manuel Berenguer, Petitioners,
v.
CRANDON WHOLESALE DRUG CO., a Florida corporation, Respondent.
No. 33846.
Supreme Court of Florida.
April 7, 1965.
Nestor Morales, Miami, for petitioners.
Charles H. Spooner, Coral Gables, for respondent.
ROBERTS, Justice.
On conflict certiorari granted we here review a decision of the District Court of Appeal, Third District, affirming an order of the trial court dismissing a complaint in a claim for damages growing out of an alleged breach of an oral contract. The historical background, nature of the controversy, and questions of law presented and decided appear in the opinion of the District Court in Sanchez v. Crandon Wholesale Drug Co., 167 So. 2d 640, and it would serve no useful purpose to repeat them here. The decision of the District Court was divided with a dissenting opinion by Judge Charles A. Carroll. This court has jurisdiction under Section 4(2), Article V, Constitution of Florida, F.S.A., because of a direct conflict on the same point of law with Florida-Georgia Chemical Co., Inc. v. National Laboratories, Inc., 153 So. 2d 752, decided by the District Court of Appeal, First District.
Argument having been heard and upon further consideration of the record and briefs, it is our view that the case is controlled by the correct rule of decision announced in Florida-Georgia Chemical Co., Inc. v. National Laboratories, Inc., supra, by the District Court of Appeal, First District, and which we adopt as our view.
Accordingly, the decision of the District Court of Appeal, Third District, in this case is quashed with instructions that the cause be returned to the trial court with *688 directions to reinstate the complaint and proceed further in a manner not inconsistent with this opinion.
It is so ordered.
DREW, C.J., and THOMAS, CALDWELL and ERVIN, JJ., concur.